Citation Nr: 0616671	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  98-03 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for degenerative or 
rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from April 1972 to October 
1972 and from November 1973 to April 1975.  This appeal 
initially came before the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  That rating decision, in pertinent part, 
denied service connection for degenerative or rheumatoid 
arthritis.  The Board Remanded that claim in February 2001 
and in October 2003.  The claim again returns for appellate 
review.


FINDINGS OF FACT

1.  The medical evidence establishes that the veteran does 
not have rheumatoid arthritis.

2.  The preponderance of the medical evidence establishes 
that the veteran's current degenerative arthritis was not 
diagnosed during service or within one year thereafter, and 
establishes that the onset of degenerative arthritis many 
years after the veteran's service separation is not 
etiologically related to his military service or any incident 
thereof.


CONCLUSION OF LAW

The criteria for service connection for degenerative or 
rheumatoid arthritis have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for his current arthritis.  

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, the veteran's claim for service connection was 
received prior to enactment of the VCAA, and the initial 
unfavorable rating decision was issued prior to the enactment 
of the VCAA.  Following the October 2003 Board Remand, the 
Appeals Management Center (AMC) issued a March 2004 letter 
which advised the veteran of the enactment of the VCAA and 
some of the provisions of that act.  The AMC advised the 
veteran of the criteria for establishing entitlement to 
service connection, advised the veteran of VA's 
responsibility to obtain records and assist the veteran in 
the development of the claim, advised the veteran of his 
responsibility to submit and identify evidence, and advised 
the veteran to submit any evidence relevant to the appeal, 
including insurance medical examinations, photographs, or 
statements from family and friends.  The March 2004 letter 
also specifically asked him to submit any additional evidence 
or information he had pertaining to his claim.

The Board finds that the March 2004 notice advised the 
veteran of each element of notice described in Pelegrini.  
The claim was thereafter readjudicated, so the notice 
provided in March 2004 meets the requirements set forth in 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

The veteran was afforded several VA examinations.  Private 
and VA clinical records were obtained.  The claim has been 
Remanded by the Board twice, and each of those Board remands 
has clearly advised the veteran of the evidence needed to 
substantiate his claim, as have the more than 10 rating 
decision, statements of the case, and supplemental statements 
of the case issued as part of this appeal, in addition to 
several letters issued in VA's continuing attempts to comply 
with the VCAA.  

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  The Board finds that, if there is 
any defect in the notice or timing of the notice to the 
veteran of the provisions of the VCAA, that defect has not 
resulted in any prejudice to the veteran, who has, at this 
point, had more than 8 years since the claim was initially 
submitted in 1997 to present evidence and argument to support 
the claim.  Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
April 5, 2006).  

Although the VCAA notice referred to above does not 
specifically address the rating and effective date that may 
be assigned following a grant of service connection, any 
error in failing to notify the veteran regarding the rating 
or effective date is harmless error with respect to the claim 
which is denied in this decision because, with respect to 
claims that are denied, the issue of a rating or an effective 
date is moot.

Law and regulations governing a claim for service connection

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  In order for a claim to be granted, there 
must be competent evidence of current disability (established 
by medical diagnosis); of incurrence or aggravation of a 
disease or injury in service (established by lay or medical 
evidence); and of a nexus between the in service injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  In 
the absence of medical evidence of a current claimed 
disorder, service connection may not be granted.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Arthritis 
is considered a chronic disorder for which service connection 
may be granted if diagnosed within the one-year presumptive 
period allowed.

Facts

The veteran's service medical records disclose that he was 
treated for a stress fracture of the left tibia in August 
1972 and for a fracture of the coccyx in January 1974.  He 
complained of continued back pain in February 1974 and March 
1974.  No diagnosis of arthritis or other abnormality of the 
musculoskeletal system, which was described as normal, was 
noted at the time of periodic examination in April 1974 or 
service separation examination conducted in February 1975. 

On VA examination conducted in January 1973, following the 
veteran's first period of service and prior to his second 
period of service, the veteran did not complain of joint 
pain, other than as related to the fracture of the coccyx and 
the stress fracture of the left tibia.  

Radiologic examination of the lumbosacral spine in September 
1975 and April 1976 disclosed spina bifida occulta of S1, but 
no other abnormalities of the lumbar spine.  The veteran was 
treated for multiple contusions and abrasions in May 1986, 
but those records disclose no complaints of arthritis.  VA 
clinical records dated from 1977 to 1987 and private clinical 
records dated from 1977 through 1980 are devoid of complaints 
of arthritis in any joint and complaints of joint pain or 
medical diagnosis of arthritis.

A private medical statement dated in February 1994 reflects 
that the veteran sustained a motor vehicle accident in that 
month.  The veteran complained of neck and bilateral shoulder 
and arm pain.  Reversal of the normal cervical lordosis, 
possibly related to muscle spasm, and minimal degenerative 
changes, were noted in the report of February 1994 radiologic 
examination of the cervical spine.

The report of a June 1994 evaluation of the veteran's 
industrial capabilities discloses that the veteran sustained 
a boating accident in 1991 but was able to return to work 
full-time after that accident.  April 1995 outpatient 
treatment records reflect that he was involved in an 
automobile accident in February 1995.  The veteran was 
treated for cervical and thoracic pain following this injury.

On VA examination conducted in May 1998, the examiner 
reviewed radiologic reports dated from 1977 through February 
1998 which disclosed a healing fracture of the distal phalanx 
of a toe on the right foot, normal right shoulder, normal 
cervical spine, normal facial bones, normal right hip, normal 
lumbosacral spine, and normal hands and wrists.  The veteran 
had pain in the hands, cervical spine, lumbar spine, and 
coccyx.  The examiner concluded that the veteran did not have 
a current back disorder that was related to an in-service 
injury to the coccyx.  No diagnosis of any form of arthritis 
was assigned.

On VA examination conducted in June 1999, the veteran 
reported polyarticular arthritis, with complaints of pain in 
numerous joints, primarily the hands, wrists, knees, and 
ankles.  Objective examination of the shoulders, elbows, and 
wrists bilaterally disclosed no joint space swelling and 
there was full range of motion.  Radiologic examination of 
the hands showed mild degenerative changes at some joints on 
the second and third digits bilaterally.  A diagnosis of 
polyarticular arthritis was assigned.  

On VA examination conducted in January 2000, the examiner 
noted that degenerative joint disease was not present in the 
hands in 1998, but had appeared sixteen months later in 1999.  
The examiner discussed the radiologic reports of record, but 
did not provide an opinion as to the etiology of the 
veteran's current arthritis.  The assigned diagnoses were 
chronic cervical strain without associated cervical 
radiculopathy, degenerative joint disease and degenerative 
disc disease, cervical spine, degenerative joint disease of 
the fingers bilaterally, status post stress fracture, left 
tibia, status post fracture of the coccyx, by history, and 
bilateral first metatarsophalangeal hallux valgus.

The examiner who conducted VA examination in April 2004 
discussed the veteran's history of injures in service, the 
veteran's post-service employment history, and reports of 
radiologic examinations of record.  The examiner noted that 
magnetic resonance imaging (MRI) of the cervical spine showed 
degenerative disc disease and degenerative disc bulging in 
1994, while x-rays of the lumbar spine in 1998 and 1999 
remained normal.  The examiner noted that there was no 
evidence that arthritis was diagnosed or treated while the 
veteran was in service or after he was discharged from 
service until the early 1990s.  

The examiner declined to assign a diagnosis of rheumatoid 
arthritis.  The examiner concluded that the approximate time 
of onset of degenerative arthritis was sometime in the 1990s.  
The examiner concluded that the veteran's degenerative 
arthritis was not etiologically related to his military 
service but was more probably related to the normal aging 
process and also to multiple accidents, including motor 
vehicle accidents, the veteran sustained in the 1980s and 
1990s.

June 2005 clinical records disclose that the veteran 
sustained a motor vehicle accident approximately one month 
previously which aggravated his back pain.

In a statement submitted in January 2006, the veteran stated 
that, although he did not obtain medical treatment for 
arthritis, he had been in pain for more than twenty years as 
a result of his degenerative or rheumatoid arthritis.



Analysis

Although the veteran contends that he has rheumatoid 
arthritis, there is no current medical diagnosis of 
rheumatoid arthritis.  The examiner who conducted VA 
examination in April 2004 explained that, while a diagnosis 
of rheumatoid arthritis was considered, laboratory 
examinations were negative for that disorder and the veteran 
currently had no obvious stigma or deformity of rheumatoid 
arthritis.  The examiner declined to assign a diagnosis of 
rheumatoid arthritis.  While the clinical evidence 
establishes that a diagnosis of rheumatoid arthritis was 
considered, the current laboratory and physical findings 
establish that rheumatoid arthritis is not currently present.  

The only evidence favorable to the veteran's claim is the 
veteran's own belief that he has rheumatoid arthritis.  The 
evidence establishes that the veteran is not a medical 
professional, so his lay belief as to appropriate medical 
diagnosis of his current symptoms is not competent medical 
evidence to establish a diagnosis.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (a lay person is not competent 
to diagnose a current disability or opine as to its 
etiology).  In the absence of a current confirmed diagnosis 
of rheumatoid arthritis, service connection for that disorder 
cannot be granted.  Brammer, supra.

The evidence does establish that the veteran has degenerative 
arthritis of the spine, as well as degenerative arthritis of 
certain other joints.  However, the evidence establishes that 
no diagnosis of degenerative arthritis of the spine or any 
other joint was assigned while the veteran was in service or 
within one year following the veteran's discharge from either 
period of service.  Therefore, service connection on the 
basis of a presumption is not available.  38 C.F.R. § 3.309.  

The April 2004 VA medical opinion establishes that the 
veteran's current degenerative arthritis is a combination of 
the aging process and several physical traumas the veteran 
incurred after service.  The examiner stated that the 
veteran's degenerative arthritis "is NOT etiologically 
related to his time in service nor was it aggravated when he 
was in the service."  (Emphasis in original.)  This opinion 
is unfavorable to the veteran's claim.  

The examiner indicated that review of the veteran's entire 
file, including the in-service evidence as well as post-
service evidence, was conducted.  The examiner discussed the 
evidence, provided a rationale for the opinion rendered, and 
explained why the opinion rendered was consistent with the 
evidence of record.  The opinion, which is unfavorable to the 
veteran's claim, is well-reasoned.  Because the opinion is 
comprehensive and provides a well-reasoned rationale, it is 
quite persuasive.  The April 2004 VA medical opinion is the 
only medical opinion of record which directly addresses the 
issue of the etiology of the veteran's current degenerative 
arthritis.  Therefore, this unfavorable opinion represents 
the preponderance of the evidence as to this question.  

In contrast, evidence favorable to the veteran's claim, such 
as the veteran's own lay statements in support of the claim, 
are not competent medical evidence, and are not persuasive.  
Espiritu, supra.

The preponderance of the evidence is against the claim.  
Since the evidence is not in equipoise, the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable result for the 
veteran.  The claim of entitlement to service connection for 
rheumatoid or degenerative arthritis must be denied.


ORDER

The appeal for service connection for rheumatoid or 
degenerative arthritis is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


